Title: To George Washington from Major John Clark, Jr., 21 December 1777
From: Clark, John Jr.
To: Washington, George



sir
Sunday noon December 21st 1777

I am honored with yours of this Date, a Spy from the City & the Express arrived a few Minutes ago, the former confirms the account of the Enemy’s intention to plunder, they intend to visit Derby, Marple & Springfield Townships this Week, so says “Mr Nat. Vernon in confidence to Mr Joshua Humphreys of Philada.” Yesterday six large flat bottom’d Boats (with about 70 Privates) returned from Jersey loaded with Beef Corn &ca &ca my Spy saw no more Troops, but understood the whole party were coming over—the Enemys late entrenchment extends about 15 Rod, & they are busy at work—about 200 Waggons were paraded & ’twas said were going towards Frankford—a very plentiful market of Beef Yesterday—they Enemy are busy in turning the Inhabitants out of their Houses & quartering Troops in them, many of the Citizens are obliged to live in their Kitchens & permit these Tyrants to occupy their Houses—a universal murmuring among them, General Grant is said to have gone with Lord Cornwallis to England, & they refuse to pay for the Cattle they took ’till they return—they talk of sending the new Levies to N. York to prevent their deserting—they Yesterday destroyed Mr Dick Peters House at the fork of the Roads on this side Middle ferry—& returned, three of their Light Horse came up several Miles on the Haverford Road yesterday afternoon, several Deserters came into the City, from the East side Schuylkill Yesterday—they boast of having killed & taken part of a Troop of our Dragoons in that quarter—a current report prevails in the City that a number of Inhabitants had lately made an attempt to burn N. York & that 15 of them were hanged, that General Jones had wrote to Sr Wm for some

Troops to keep them in order, & that his request was granted—a number of Vessells have lately gone down the River, three or four remain at Chester—I expect a Spy tomorrow with further information, which if material, shall be communicated—I sincerely thank your Excellency for your good advice, as well as for the Order to purchase a Horse—I never did repose so great a confidence in Trumbul as to permit him to go or send any one but such as I cou’d trust & shall not employ him in future—I am just informed Morgan’s Corps is in this Neighbourhood, shou’d the Enemy make any sudden move, I’ll give the Col: notice—& every thing in my power shall be exerted to procure you the most instant intelligence of their moving—they say that we may expect a much larger foraging party this Week than last—I send you an Evening post & wou’d be glad to know whether you receive the newspapers regularly from any other quarter, & am with the greatest respect Your Excellency’s Obedt

Jno. Clark Jun.

